Citation Nr: 0623740	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a right shoulder disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
granted service connection and a 20 percent rating for a 
right shoulder disability, effective June 1, 2001; granted 
service connection and a noncompensable rating for a right 
knee disability, effective June 1, 2001; and granted service 
connection and a 10 percent rating for a left knee 
disability, effective June 1, 2001.  In February 2005, the 
Board remanded this appeal to schedule the veteran for a 
Travel Board hearing.  In May 2006, the veteran testified at 
a Travel Board hearing at the RO.

A January 2006 RO decision increased the rating for the 
veteran's service-connected right knee disability to 10 
percent, effective June 1, 2001.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The veteran's right shoulder disability (postoperative 
residuals of a rotator cuff tear), including arthritis, 
involves the major upper extremity and is manifested by no 
more than limitation of motion of the arm at the shoulder 
level without ankylosis.  

2.  The veteran's right knee disability (degenerative 
arthritis) is manifested by arthritis with some limitation of 
motion (motion was from 0 to 130 degrees on last 
examination), and no instability.  

3.  The veteran's left knee disability (postoperative 
residuals of an anterior cruciate ligament repair) is 
manifested by arthritis with some limitation of motion 
(motion was from 0 to 130 degrees on last examination), and 
no instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).  

3.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right Shoulder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

A 20 percent rating is assigned for limitation of motion of 
the major arm to the shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the major arm to midway 
between the side and shoulder level.  A 40 percent rating 
requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.  

The veteran had active service from July 1972 to May 2001.  
His service medical records indicate that he is right-handed.  

In July 2001, the RO granted service connection and a 20 
percent rating for a right shoulder disability, effective 
June 1, 2001.  

A November 2000 VA orthopedic examination report, prior to 
the veteran's separation from service, noted that he was 
recovering from surgery in August 2000 for right shoulder 
impingement.  The examiner reported, as to range of motion, 
that the veteran had 160 degrees of elevation and 30 degrees 
of external rotation.  The examiner stated that the veteran 
could reach his lumbar spine with internal rotation and that 
he continued to have a mild impingement sign.  There were no 
apprehension or relocation signs.  The impression included 
complaints above consistent with recovering right shoulder 
impingement.  A November 2000 radiological report, as to the 
veteran's right shoulder, indicated that the distal clavicle 
had been resected and that there appeared to have been an 
acromioplasty.  There were mild to moderate degenerative 
changes of the glenohumeral joint.  No fracture was seen.  

Treatment records dated from January 2001 to March 2005 show 
treatment for right shoulder problems on multiple occasions.  
A January 2001 entry from Moncrieff Army Community Hospital 
noted that the veteran was seen for follow-up of his right 
shoulder decompression.  It was noted that he had full range 
of motion and the assessment was that he was doing well.  

A March 2005 treatment report from Moody Air Force Base 
indicated that the veteran was seen for follow-up of a 
tingling sensation on the right.  He reported that he was 
still having problems with right arm tingling and slight 
numbness in the fingers of the right hand.  The examiner 
stated that right shoulder pain was elicited on motion.  No 
swelling, erythema, warmth, deformity, or atrophy of the 
shoulder muscles were detected.  The examiner indicated that 
there was tenderness on palpation of the right clavicle.  The 
assessment was limb pain.  The examiner indicated that there 
was pain and paresthesias in the right arm with a prior 
history of surgery.  A February 2005 radiological report from 
that facility, as to the veteran's right shoulder, related an 
impression of separation of the right acromioclavicular joint 
by 22 millimeters, likely secondary to prior surgical 
resection of the distal clavicle and/or prior trauma.  

The most recent June 2005 VA orthopedic examination report 
noted that the veteran reported that after an arthroscopic 
procedure on his shoulder, he had tightness for the first 
eight months and then developed some tingling going from his 
shoulder to his fingers in March 2005.  He stated that the 
tingling bothered him more than anything at that time.  The 
veteran indicated that the tingling was intermittent, but 
with him most of the time, and that it was not associated 
with any loss of range of motion in the shoulder.  He noted 
that the tingling came from the shoulder pain that he felt.  
He reported that the shoulder itself had some loss of range 
of motion and that he also suffered flaring of the right 
shoulder that was associated generally with overhead work or 
over-stressing the shoulder.  It was noted that sometimes he 
would lose 30 percent range of motion from the baseline which 
was also restricted range of motion.  The veteran indicated 
that he felt that if he rested his shoulder, it would return 
to the baseline overnight.  

Examination of the veteran's right shoulder revealed that he 
had a three-inch supraclavicular incision.  The examiner 
stated that flexion and abduction were to 160 degrees and 
that the veteran had no external rotation.  The examiner 
indicated that the veteran had full internal rotation of the 
right shoulder.  It was noted that he had good strength 
against mild resistance in abduction.  The examiner indicated 
that the veteran had pain and stiffness in the right shoulder 
that decreased total motion, but no evidence of weakness, 
fatigue, or incoordination.  It was reported that the right 
shoulder would flare-up with cold weather and that the 
veteran would lose 20 percent of range of motion, but that 
would resolve itself with heat.  The diagnoses included right 
shoulder impingement syndrome and moderate arthrofibrosis.  
The examiner commented that he thought that the veteran did 
have functional impairment in overhead work with the right 
shoulder.  In an addendum, the examiner indicated that X-rays 
of the right shoulder were normal.  

Subsequent treatment records dated through September 2005 
essentially referred to treatment for other disorders.  The 
veteran also submitted lay statements in support of his 
claim.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability is not 
more than 20 percent disabling.  The most recent June 2005 VA 
orthopedic examination report indicated, as to range of 
motion of the veteran's right shoulder, that abduction was to 
160 degrees.  The examiner noted that the veteran had pain 
and stiffness in the right shoulder that decreased total 
motion, but no weakness, fatigue, or incoordination.  The 
examiner noted that the veteran stated that he would lose 20 
percent range of motion with cold weather and commented that 
he thought the veteran had functional impairment in overheard 
work with the right shoulder.  At the prior November 2000 VA 
orthopedic examination, the veteran was noted to have 160 
degrees of elevation.  That level of limitation of motion 
demonstrates that the veteran was able to raise the right 
(major) arm to at least the shoulder level, which would be 
rated 20 percent under Diagnostic Code 5201.  The 20 percent 
rating takes into account the effects of pain on use of the 
right shoulder, as if the right arm could not be lifted 
beyond the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  
Additionally, there is no ankylosis as required for a higher 
rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the right 
shoulder disability.  Diagnostic Code 5202 provides a rating 
of 30 percent for recurrent dislocation of the scapulohumeral 
joint of the major shoulder, which the veteran does not have.  
The maximum rating under Diagnostic Code 5203 for impairment 
of the clavicle or scapula is 20 percent, which is the rating 
already assigned for the veteran's condition.  Furthermore, 
the evidence does not show ankylosis of the shoulder, 
therefore the criteria for rating ankylosis of the shoulder 
and not applicable.

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's right shoulder 
disability has been more than 20 percent disabling.  Thus 
"staged ratings" greater than 20 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
right shoulder disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

II.  Knee Disabilities

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In July 2001, the RO granted service connection and a 
noncompensable (0 percent) rating for a right knee 
disability, effective June 1, 2001, and granted service 
connection and a 10 percent rating for a left knee 
disability, effective June 1, 2001.  

In January 2006, the RO increased the rating for the 
veteran's service-connected right knee disability to 10 
percent, effective June 1, 2001.  

A November 2000 VA orthopedic examination report, prior to 
the veteran's separation from service, noted that he reported 
that both of his knees hurt.  The veteran stated that he had 
right knee degenerative changes and that he had had undergone 
a left knee anterior cruciate ligament repair.  The examiner 
reported that the veteran's right knee was stable to 
anterior-posterior varus and valgus stress without crepitus.  
The veteran had full range of motion of the right knee from 0 
to 120 degrees.  As to the left knee, the examiner indicated 
that range of motion was from 0 to 95 degrees with crepitus 
in the patellofemoral joint.  The examiner indicated that 
there was tenderness to palpation in all three compartments 
of the left knee.  The examiner stated that the left knee was 
stable to anterior-posterior and varus and valgus stress with 
no McMurray's elicited.  The impression included left knee 
status post anterior cruciate ligament surgery with possible 
early degenerative changes.  A specific right knee disability 
was not diagnosed.  A November 2000 radiological report, as 
to the right knee, showed that there was as suggestion of 
narrowing of the patellofemoral joint and that there was an 
enthesis at the triceps intersection.  There was no evidence 
of a fracture injury.  A November 2000 radiological report, 
as to the left knee, indicated that there was a small 
marginal osteophyte on the superior patella and that there 
was mild narrowing of the patellofemoral joint.  It was 
reported that there may have been a very minimal 
suprapatellar protrusion as well as a bony excrescence that 
appeared to project off the posterior aspect of the distal 
femur.  

Treatment records dated from January 2001 to March 2005 show 
treatment for right and left knee problems on numerous 
occasions.  

A September 2004 private report from Advance Rehabilitation 
Center noted that the veteran was seen for physical therapy 
for right knee pain which began about a week earlier.  The 
examiner indicated that palpation to the right medial knee, 
joint line, as well as the patella, was rather unremarkable.  
Palpation to the lateral joint line and distally toward the 
fibula head caused a quadriceps muscle spasm.  The examiner 
reported that range of motion of the right knee was from 13 
to 85 degrees and that range of motion of the left knee was 
within full limits.  The examiner indicated, as to the right 
knee, that the anterior drawer test, posterior drawer test, 
and valgus stress test, were all negative.  It was reported 
that the varus stress test was positive and that the left 
knee also had positive varus and valgus stress tests.  It was 
further reported that the veteran was currently using 
crutches for non-weight bearing gait within a static knee 
immobilizer.  As to an assessment, it was reported that the 
veteran did have some right knee instability that might be 
caused by lateral collateral ligament damage and possibly 
pain caused by the lateral meniscus.  It was noted that the 
veteran was scheduled for a magnetic resonance imaging (MRI) 
study.  

An October 2004 report from Moody Air Force Base related an 
assessment of chronic knee pain with instability present.  A 
November 2004 report of an MRI study from South Georgia 
Medical Center, as to the veteran's right knee, indicated an 
impression of no evidence of meniscal tear; minimal 
osteoarthritic change of the patellofemoral joint and medial 
knee joint; and minimal joint effusion.  

A subsequent January 2005 report from O. Aguero, M.D., noted 
that the veteran was seen for right knee pain.  Dr. Aguero 
reported that the right knee showed no effusion, swelling, 
erythema, or ecchymosis, and that there was tenderness to 
palpation over the medial patellar facet.  The veteran had a 
positive patellar grind test and a marked amount of 
crepitance with ballottement of the patella.  Dr. Aguero 
indicated that there was no tenderness over the medial or 
lateral joint lines and that the medial and collateral 
ligaments were intact and that there was full range of 
motion.  Dr. Aguero reported that the veteran had negative 
Lachman's and McMurray's exams.  Dr. Aguero indicated that on 
the contralateral side, there was no swelling, erythema, or 
ecchymosis and that the veteran had full range of motion.  It 
was noted that the knee was ligamentously stable and that 
Lachman's and McMurray's were negative.  The assessment was 
patellofemoral arthritis.  

A February 2005 report from Dr. Aguero indicated that the 
veteran was having less pain and less discomfort in his right 
knee.  The examination showed no swelling, erythema, or 
ecchymosis.  The veteran had minimal tenderness to palpation 
over the patella.  Dr. Aguero stated that there was no 
tenderness medially or laterally and that there was full 
flexion and full extension with crepitance.  Dr. Aguero 
stated that there was excellent medial and lateral stability 
and that there was a negative Lachman's and McMurray's tests.  

The most recent June 2005 VA orthopedic examination report 
noted that the veteran reported that his right knee was more 
bothersome than his left knee.  He stated that he had been 
given injections at Moody Air Force Base which had helped to 
some extent with the last being in February 2005.  The 
veteran did not wear knee braces.  

The examiner reported that both the right knee and the left 
knee had full range of motion from 0 to 130 degrees.  The 
examiner stated that the right knee had strong strength 
resistance when the veteran extended his knee the last 30 
degrees.  It was noted that the left knee had a medial 
hockey-stick incision that was eight inches long.  The 
examiner noted that the veteran still had range of motion 
from 0 to 130 degrees, but against mild resistance against 
extension of his left knee, he had weakness and could not do 
five repetitions because of the weakness.  It was reported 
that there was no swelling of either knee.  The examiner 
indicated that, therefore, the veteran's left knee had full 
range of motion without evidence of incoordination, but that 
it did have moderate weakness and fatigue which gave him 
difficulty.  The examiner stated that the right knee had no 
loss of range of motion due to pain, weakness, fatigue, or 
incoordination.  The diagnoses included right knee 
degenerative arthritis and left knee degenerative arthritis, 
post surgery, post anterior cruciate ligament repair.  The 
examiner commented that there was no squatting or climbing 
excessively with either knee and no running sports.  In an 
addendum, it was noted that an X-ray of the right knee was 
normal.  

Subsequent treatment records dated through September 2005 
show treatment for right knee complaints.  The veteran also 
submitted lay statements in support of his claim.  

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent June 2005 VA orthopedic 
examination as well as at the November 2000 VA orthopedic 
examination, and in most recent treatment entries, would be 
rated 0 percent if strictly rated under the limitation of 
motion Diagnostic Codes 5260 and 5261, although the presence 
of arthritis with some limitation of motion warrants a 10 
percent rating under arthritis Diagnostic Codes 5003 and 
5010.  The Board notes that the examiner at the June 2005 VA 
orthopedic examination report stated that the veteran's right 
knee had no loss of range of motion due to pain, weakness, 
fatigue, or incoordination.  A September 2004 private 
treatment report from Advance Rehabilitation Center did refer 
to range of motion of the right knee from 13 to 85 degrees.  
Apparently, the veteran experienced an acute exacerbation at 
that time because he was using crutches and a brace.  
However, subsequent treatment records from Dr. Aguero as 
early as February 2005 show full extension.  The June 2005 VA 
examination shows range of motion of least 0 to 130 degrees.  
The November 2000 VA orthopedic examination showed right knee 
range of motion from 0 to 120 degrees.  Therefore, even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence demonstrating that right knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent June 2005 VA orthopedic examination report, as 
well as the November 2000 VA orthopedic examination report, 
and most other recent treatment records, fail to show other 
than full right knee extension.  A September 2004 private 
treatment report from Advance Rehabilitation Center showed 
extension of 13 degrees, during an acute exacerbation.  
However, all other treatment reports and examination reports 
show full extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in clinical evidence, except for that one report in September 
2004.  Therefore, separate ratings under Diagnostic Codes 
5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent June 2005 VA orthopedic examination report did 
not show any right knee instability.  A September 2004 
private report from Advance Rehabilitation Center did note 
that the veteran had some right knee instability and an 
October 2004 report from Moody Air Force Base also referred 
to instability.  However, subsequent treatment records from 
Dr. Aguero dated in January 2005 and February 2005 did not 
show any right knee instability.  The prior November 2000 VA 
orthopedic examination report also failed to show instability 
of the right knee.  Thus, a compensable percent rating for 
right knee instability under Diagnostic Code 5257 is not in 
order.  38 C.F.R. § 4.31.  The Board finds that in addition 
to the 10 percent rating assigned for right knee arthritis 
with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's right knee 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

B.  Left Knee

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent June 2005 VA orthopedic 
examination, as well as at the November 2000 VA orthopedic 
examination, and in most recent treatment entries, does not 
actually meet the standards for a 10 percent rating under the 
limitation of motion Diagnostic Codes 5260 and 5261, although 
arthritis with minimal limitation of motion warrants a 10 
percent rating under Diagnostic Codes 5003 and 5010.  The 
Board notes that the examiner at the June 2005 VA orthopedic 
examination report stated that the veteran's left knee had 
full range of motion without evidence of incoordination, but 
that it did have moderate weakness and fatigue which gave him 
difficulty.  However, even considering the effects of pain 
during use and flare-ups, there is no probative evidence that 
left knee motion is limited to the degree required for a 20 
percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Limitation of flexion to 30 degrees, as required for 
a 20 percent rating, is not shown.

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent June 2005 VA orthopedic examination report, as 
well as the November 2000 VA orthopedic examination report 
and other recent treatment records, fail to show other than 
full left knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in such clinical evidence.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent June 2005 VA orthopedic examination report did 
not refer to any left knee instability.  A September 2004 
private treatment report from Advance Rehabilitation Center 
noted that the veteran had a positive varus and valgus stress 
tests of the left knee.  However, subsequent January 2005 and 
February 2005 treatment reports from Dr. Aguero indicated 
that there was no left knee instability.  The other November 
2000 VA orthopedic examination report also failed to show 
instability of the left knee.  Thus, a 10 percent rating for 
left knee instability under Diagnostic Code 5257 is not in 
order.  38 C.F.R. § 4.31.  It follows that in addition to the 
10 percent rating assigned for left knee arthritis with 
limitation of motion, there may be no separate compensable 
rating based on right knee instability.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's left knee 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in July 2001, 
correspondence in February 2002, a statement of the case in 
November 2002, correspondence in May 2005, a supplemental 
statement of the case in July 2005, and a rating decision in 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the January 
2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher initial rating for a right shoulder disability is 
denied.  

A higher initial rating for a right knee disability is 
denied.  

A higher initial rating for a left knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


